DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The previous claim objection has been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112

The previous 112(d) rejection has been withdrawn in light of Applicant’s amendment.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20 been cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 17-20.

Allowable Subject Matter

Claims 1-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose determining one or more first digital surface regions visible from a first side of the digital dental impression along an occlusion axis and one or more second digital surface regions visible from a second side of the digital dental impression along the occlusion axis, segmenting the digital dental impression into one or more digital segments and determining the one or more digital segments as a first digital segment or a second digital segment based on the majority of digital surface regions in the one or more digital segments, as required by claims 1, 14 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662